Case 5:21-cv-01308-JGB-SP Document 1 Filed 08/04/21 Page 1 of 11 Page ID #:1



 1   SULAIMAN LAW GROUP, LTD.
 2   Alejandro E. Figueroa (State Bar No. 332132)
     2500 South Highland Avenue, Suite 200
 3   Lombard, IL 60148
 4   Telephone: (630) 575-8181 x 120
     Facsimile: (630) 575-8188
 5   Email: alejandrof@sulaimanlaw.com
 6   Attorney for Plaintiff

 7

 8                       UNITED STATES DISTRICT COURT

 9                     CENTRAL DISTRICT OF CALIFORNIA

10

11    FRANCISCO P. BERNARDO,                Case No. 5:21-cv-01308

12                   Plaintiff,             COMPLAINT FOR DAMAGES

13          v.                              1. VIOLATION OF THE FAIR DEBT
                                            COLLECTION PRACTICES ACT, 15
14                                          U.S.C. §1692 ET SEQ.;
      INVESTMENT RETRIEVERS,
15    INC.,                                 2. VIOLATION OF THE ROSENTHAL
                                            FAIR DEBT COLLECTION
16                   Defendant.             PRACTICES ACT, CAL. CIV. CODE
                                            §1788 ET SEQ.
17
                                            DEMAND FOR JURY TRIAL
18

19
                                      COMPLAINT
20
           NOW comes FRANCISCO P. BERNARDO (“Plaintiff”), by and through the
21

22   undersigned, complaining as to the conduct of INVESTMENT RETRIEVERS, INC.

23   (“Defendant”) as follows:
24
                                  NATURE OF THE ACTION
25
        1. Plaintiff brings this action for damages pursuant to the Fair Debt Collection
26

27   Practices Act (“FDCPA”) under 15 U.S.C. § 1692 et seq. and the Rosenthal Fair Debt
28
                                              1
Case 5:21-cv-01308-JGB-SP Document 1 Filed 08/04/21 Page 2 of 11 Page ID #:2



 1   Collection Practices Act (“RFDCPA”) pursuant to Cal. Civ. Code §1788 et seq. for
 2
     Defendant’s unlawful conduct.
 3

 4                                            JURISDICTION AND VENUE

 5         2. This action arises under and is brought pursuant to the FDCPA. Subject matter
 6
     jurisdiction is conferred upon this Court by 15 U.S.C. §1692, 28 U.S.C. §§1331 and
 7

 8   1337, as the action arises under the laws of the United States. Supplemental
 9   jurisdiction exists for the state law claim pursuant to 28 U.S.C. §1367.
10
           3. Venue is proper in this Court pursuant to 28 U.S.C. §1391 as Defendant
11

12   conducts business within, and a substantial portion of the events or omissions giving
13   rise to Plaintiff’s claims occurred within, the Central District of California.
14
                                                          PARTIES
15

16         4. Plaintiff is a consumer over 18 years of age residing in Ontario, California,
17   which is located within the Central District of California.
18
           5. Plaintiff is a natural “person” as defined by 47 U.S.C. §153(39).
19

20         6. Defendant is a third party debt collector that claims to have “a focus on
21
     providing high quality recovery service” for its clients.1 Defendant is a corporation
22
     organized under the laws of the state of California with its principal place of business
23

24   located at 950 Glenn Drive, Suite 160, Folsom, California.
25
           7. Defendant is a “person” as defined by 47 U.S.C. §153(39).
26

27

28   1
         https://www.investment-retrievers.com/about-investment-retrievers.html
                                                                2
Case 5:21-cv-01308-JGB-SP Document 1 Filed 08/04/21 Page 3 of 11 Page ID #:3



 1      8. Defendant acted through its agents, employees, officers, members, directors,
 2
     heirs, successors, assigns, principals, trustees, sureties, subrogees, representatives
 3

 4   and insurers at all times relevant to the instant action.

 5                          FACTS SUPPORTING CAUSES OF ACTION
 6
        9. The instant action arises out of Defendant’s attempts to collect upon an
 7

 8   outstanding personal debt (“subject debt”) allegedly owed by Plaintiff.
 9      10. Upon information and belief, the subject debt stems from Plaintiff’s
10
     purportedly past due payments in connection with a personal account Plaintiff had
11

12   with Wells Fargo many years ago.
13      11. Upon further information and belief, after Plaintiff’s purported default on the
14
     subject debt, Wells Fargo charged off the subject debt and turned collection of the
15

16   subject debt over to various debt collectors.
17      12. On or about December 3, 2020, Defendant sent or caused to be sent a
18
     collection letter to Plaintiff (“December Letter”) attempting to collect upon the
19

20   subject debt.
21
        13. The December Letter stated that the balance of the subject debt was
22
     purportedly $8,006.17.
23

24      14. The December Letter further stated, “It is December 2020! What a year it has
25
     been! You can enter 2021 with this Wells Fargo obligation behind you and closed
26
     out for good if you: pay $2,001.54 on or before Wednesday, December 30, 2020.”
27

28
                                                  3
Case 5:21-cv-01308-JGB-SP Document 1 Filed 08/04/21 Page 4 of 11 Page ID #:4



 1      15. As such, the December Letter suggested that the opportunity to accept the
 2
     $2,001.54 offer was time sensitive, given the explicit deadline for Plaintiff to accept
 3

 4   the offer.

 5      16. The back of the December Letter further states, “[t]he law limits how long you
 6
     can be sued on a debt. Because of the age or your debt, Investment Retrievers, Inc.
 7

 8   will not sue you for it, and we will not report it to any credit reporting agency.”
 9      17. Upon reading Defendant’s December Letter, Plaintiff considered making
10
     payment in order to address the subject debt; however, due to his limited financial
11

12   means, he was unable to do so.
13      18. Plaintiff was distressed that he could not take advantage of Defendant’s
14
     purportedly time-sensitive offer.
15

16      19. Thereafter, on or about January 8, 2021, Defendant sent or caused to be sent
17   an additional collection letter (“January Letter”) attempting to collect upon the
18
     subject debt.
19

20      20. Unlike the December Letter, the January Letter represented that the balance of
21
     the subject debt purportedly totaled $8,046.05.
22
        21. Plaintiff was extremely confused as to the conflicting information regarding
23

24   the balance of the subject debt outlined in the various collection letters, as he made
25
     no payment nor did any other action that would have resulted in the balance of the
26
     subject debt decreasing.
27

28
                                                 4
Case 5:21-cv-01308-JGB-SP Document 1 Filed 08/04/21 Page 5 of 11 Page ID #:5



 1      22. Defendant blatantly misrepresented the character or amount of the subject
 2
     debt in either the December or January Letter, further giving rise to one or more
 3

 4   reasonable interpretations of the collection letters and their articulation of how much

 5   Plaintiff was said to owe.
 6
        23. Defendant’s contradictions further caused Plaintiff to question the legitimacy
 7

 8   and accuracy of Defendant’s collection efforts, especially given the age of the debt,
 9   further inhibiting Plaintiff’s ability to intelligently respond to Defendant’s collection
10
     efforts.
11

12      24. Defendant’s January Letter further invited Plaintiff to make his own offer to
13   settle the subject debt, stating that “the offer you present would require a payment to
14
     be received on or before 1/29/2021.”
15

16      25. Thereafter, on or about April 9, 2021, Defendant sent or caused to be sent yet
17   another collection letter (“April Letter”) attempting to collect upon the subject debt.
18
        26. The April Letter again provided conflicting information regarding the balance
19

20   of the subject debt, as it represented the balance as totaling $8,146.86.
21
        27. Further, the April Letter once again made a time-sensitive offer of settlement,
22
     as it stated “[y]ou can resolve this obligation with a lump sum payment in the amount
23

24   of $814.69 if paid on or before Friday, April 30, 2021.”
25
        28. Defendant’s series of collection letters utilized deceptive and misleading
26
     means and representation in an effort to collect payment from Plaintiff.
27

28
                                                 5
Case 5:21-cv-01308-JGB-SP Document 1 Filed 08/04/21 Page 6 of 11 Page ID #:6



 1      29. In each collection letter, Defendant’s offered settlements were inherently time-
 2
     sensitive, given the explicit deadlines imposed by Defendant.
 3

 4      30. However, it is evident that the “time-sensitive” nature of Defendant’s offered

 5   settlements was false, deceptive, and misleading.
 6
        31. As the series of collection letters evince, Defendant’s offered settlements were
 7

 8   not time sensitive and were represented to Plaintiff with illusory deadlines, since
 9   Defendant would frequently make the same or better offers after the expiration of a
10
     previously provided time-sensitive offer.
11

12      32. Courts have fashioned “safe harbor” language for debt collectors to use when
13   offering time-sensitive settlement opportunities to consumers who would then later
14
     re-offer the same or better time-sensitive offers; however, none of Defendant’s
15

16   collection letters contain such safe harbor language (i.e., “we are not obligated to
17   renew this offer.”)
18
        33. Instead, Defendant’s collection letters were designed to falsely and deceptively
19

20   put pressure on Plaintiff to accept Defendant’s settlement terms, lest he lose the
21
     opportunity for such settlement down the line.
22
        34. Defendant’s deceptive and misleading conduct in this regard harmed Plaintiff
23

24   and put Plaintiff at a risk of harm for making payment on a stale debt under the false
25
     belief that failure to make such time sensitive payment would result in the loss of the
26
     ability to resolve the debt for a reduced sum.
27

28
                                                 6
Case 5:21-cv-01308-JGB-SP Document 1 Filed 08/04/21 Page 7 of 11 Page ID #:7



 1      35. Defendant’s deceptive and misleading conduct has caused Plaintiff concrete
 2
     harm, including but not limited to being deprived the ability to intelligently respond
 3

 4   to Defendant’s collection efforts, being lied to and deceived in violation of vital

 5   consumer protection statutes, being stymied in the charting of an intelligent course
 6
     of conduct in response to Defendant’s collection efforts, risk of harm to her interests
 7

 8   protected by the FDCPA, and numerous violations of her state and federally protected
 9   interests to be provided clear and accurate information in connection with debt
10
     collection efforts.
11

12       COUNT I – VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
13      36. Plaintiff repeats and realleges paragraphs 1 through 35 as though fully set forth
14
     herein.
15

16      37. Plaintiff is a “consumer” as defined by 15 U.S.C. §1692a(3) of the FDCPA.
17      38. Defendant is a “debt collector” as defined by §1692a(6) of the FDCPA,
18
     because it regularly uses the mail and/or the telephone to collect, or attempt to collect,
19

20   delinquent consumer accounts originally owed to others. Defendant is further a
21
     business the principal purpose of which is the collection of debts.
22
        39. The subject debt is a “debt” as defined by FDCPA §1692a(5) as it arises out
23

24   of a transaction due or asserted to be owed or due to another for personal, family, or
25
     household purposes.
26
               a. Violations of the FDCPA § 1692e
27

28
                                                  7
Case 5:21-cv-01308-JGB-SP Document 1 Filed 08/04/21 Page 8 of 11 Page ID #:8



 1      40. The FDCPA, pursuant to 15 U.S.C. §1692e, prohibits a debt collector from
 2
     using “any false, deceptive, or misleading representation or means in connection with
 3

 4   the collection of any debt.”

 5      41. In addition, this section enumerates specific violations, such as:
 6
              “The false representation of – the character, amount, or legal
 7            status of any debt.” 15 U.S.C. § 1692e(2)(A).
 8
              “The use of any false representation or deceptive means to collect
 9            or attempt to collect any debt or to obtain information concerning
10            a consumer.” 15 U.S.C. §1692e(10).
11      42. Defendant violated §§ 1692e, e(2)(A), and e(10) through its false, deceptive,
12
     and misleading representations as to the time-sensitive nature of the settlement offers
13

14   in its collection letters. As discussed above, Defendant’s collection letters each
15   offered a settlement option that was purportedly time-sensitive. However, as
16
     Defendant’s subsequent course of conduct illustrates, the purportedly time sensitive
17

18   offers were not so temporally limited. None of the collection letters contain the
19
     phrase, “we are not obligated to renew this offer.” Such cautionary language would
20
     have allowed Plaintiff and the least sophisticated consumer to determine the
21

22   possibility that the time-sensitive offers may be renewed down the line. However,
23
     Defendant chose not to use such language. Defendant made this decision in order to
24
     deceived Plaintiff and the least sophisticated consumers to accept its settlement
25

26   offers, notwithstanding the false, deceptive, and misleading nature of such offers.
27

28
                                                 8
Case 5:21-cv-01308-JGB-SP Document 1 Filed 08/04/21 Page 9 of 11 Page ID #:9



 1      43. Defendant further violated §§ 1692e, e(2)(A), and e(10) through its conflicting
 2
     representations regarding the balance of the subject debt. The December and April
 3

 4   Letters each say the balance is purportedly $8,146.86, whereas the January Letter

 5   states the balance is $8,046.05. One such representation is inherently false, and
 6
     Defendant’s conflicting representations further give rise to a number of reasonable
 7

 8   interpretations regarding the actual balance of the collection letter, at least some of
 9   which would be false, further demonstrating the deceptive and misleading nature of
10
     Defendant’s conduct.
11

12          b. Violations of the FDCPA § 1692f
13      44. The FDCPA, pursuant to 15 U.S.C. §1692f, prohibits debt collectors from
14
     using “unfair or unconscionable means to collect or attempt to collect any debt.”
15

16      45. Defendant violated § 1692f when it unfairly and unconscionably represented
17   the time-sensitive nature of its settlement offers. Defendant unfairly suggested such
18
     offers were time-sensitive, when they were not in fact time-sensitive.
19

20      46. Defendant further violated § 1692f when it unfairly misrepresented the balance
21
     Plaintiff is said to owe in connection with the subject debt.
22
        WHEREFORE, Plaintiff, FRANCISCO P. BERNARDO, respectfully requests
23

24   that this Honorable Court enter judgment in his favor as follows:
25
        a. Declaring that the practices complained of herein are unlawful and violate
26         the aforementioned bodies of law;
27
        b. Awarding Plaintiff statutory damages of $1,000.00 as provided under 15
28         U.S.C. §1692k(a)(2)(A);
                                                 9
Case 5:21-cv-01308-JGB-SP Document 1 Filed 08/04/21 Page 10 of 11 Page ID #:10



  1

  2      c. Awarding Plaintiff actual damages, in an amount to be determined at trial, as
            provided under 15 U.S.C. §1692k(a)(1);
  3

  4      d. Awarding Plaintiff costs and reasonable attorney fees as provided under 15
            U.S.C. §1692k(a)(3); and
  5

  6      e. Awarding any other relief as this Honorable Court deems just and
            appropriate.
  7

  8                           COUNT II – VIOLATIONS OF THE
  9
                      ROSENTHAL FAIR DEBT COLLECTION PRACTICES ACT

 10      47. Plaintiff restates and realleges paragraphs 1 through 46 as though fully set forth
 11   herein.
 12
         48. Plaintiff is a “person” as defined by Cal. Civ. Code § 1788.2(g).
 13

 14      49. The alleged subject debt is a “debt” and “consumer debt” as defined by Cal.
 15   Civ. Code § 1788.2(d) and (f).
 16
         50. Defendant is a “debt collector” as defined by Cal. Civ. Code § 1788.2(c).
 17

 18         a. Violations of RFDCPA § 1788.17
 19      51. The RFDCPA, pursuant to Cal. Civ. Code § 1788.17 states that
 20
      “Notwithstanding any other provision of this title, every debt collector collecting or
 21

 22   attempting to collect a consumer debt shall comply with the provisions of Section
 23
      1692b to 1692j, inclusive of, and shall be subject to the remedies in Section 1692k
 24
      of, Title 15 of the United States Code.”
 25

 26      52. As outlined above, through their conduct in attempting to collect upon the
 27
      subject debt, Defendant violated 1788.17; and 15 U.S.C. §§1692e and f of the
 28
                                                  10
Case 5:21-cv-01308-JGB-SP Document 1 Filed 08/04/21 Page 11 of 11 Page ID #:11



  1   FDCPA. Defendant engaged in deceptive and noncompliant conduct in their attempts
  2
      to collect a debt from Plaintiff, in violation of the RFDCPA.
  3

  4      53. Defendant willfully and knowingly violated the RFDCPA.            Defendant’s

  5   willful and knowing violations of the RFDCPA should trigger this Honorable Court’s
  6
      ability to award Plaintiff statutory damages of up to $1,000.00, as provided under
  7

  8   Cal. Civ. Code § 1788.30(b).
  9      WHEREFORE, Plaintiff, FRANCISCO P. BERNARDO, respectfully requests
 10
      that this Honorable Court enter judgment in his favor as follows:
 11

 12      a. Declare that the practices complained of herein are unlawful and violate the
            aforementioned statute;
 13

 14      b. Award Plaintiff actual damages, pursuant to Cal. Civ. Code § 1788.30(a);
 15      c. Award Plaintiff statutory damages up to $1,000.00, pursuant to Cal. Civ. Code
 16         § 1788.30(b);
 17      d. Award Plaintiff costs and reasonable attorney fees as provided pursuant to Cal.
 18         Civ. Code § 1788.30(c); and
 19
         e. Award any other relief as the Honorable Court deems just and proper.
 20

 21

 22      Dated: August 4, 2021                       Respectfully submitted,
 23
                                                     /s/Alejandro E. Figueroa
 24                                                  Alejandro E. Figueroa, Esq.
                                                     California Bar No. 332132
 25                                                  Counsel for Plaintiff
                                                     Sulaiman Law Group, Ltd
 26                                                  2500 S Highland Ave, Suite 200
                                                     Lombard, IL 60148
 27                                                  Telephone: (630) 575-8181 Ext. 120
                                                     alejandrof@sulaimanlaw.com
 28
                                                11
